OPINION of the Court, by
Judge Owsley
This action was brought by Buckner in the court below to recover the amount of an obligation executed to him by Jacob Jones, a negro slave, and Thomas Cotrell his security. The suit was discontinued as to Jones ; Cot-rell pleaded u that Jones, the principal, was a negro stave, the property of Betsey Buckner,' for whom the plaintiff was guardian, and that the whole consideration of the obligation was the hire of said Jones, his wife and children, and that he, Cotrell, was security only to Jones ; and averred that in consideration of the hire or stipulated wages aforesaid to be paid, the plaintiff censed said Jones,! his wife and children, to go at large, and trade as free persons and hire out themselves, con-tfary to the statute in such cáses provided,” &c. The plaintiff objected to the plea, but his objections were ⅝ overruled and the plea filed. The plaintiff then for re'plication alleged that he did not, in consideration of the .’^Stipulated hire to be paid by the said Jones and Cotrélf, license said Jones, his wife and children, to go at large ‘and trade as free persons and hire themselves out, &c. hnd tendered an issue to the country, which was joined by the defendant Cotrell. , A verdict was found on thé issue ⅛ fav§r of the defendánt, and judgment in bar a.warded agairi&t the-plaintiff; fróm which judgment he lias ,prosecuted this writ of error.
The first question for determination in this case is as. to the sufficiency of the defendant’s pita’ to bar the plaintiff’s action ? Did the plea contain an allegation in substance that the obligation was given in consideration, bf ss an inducement for the plaintiff’s license or *258to the slaves going at large and trading as free persons' and hiring themselves, it would be clear that the obligation would be against law and void. But the plea in question contains no such allegation ; it avers, however, that the hire of the slaves was the whole consideration of the obligation : and although it is averred the plain7 tiff, in consideration of the stipulated hire, licensed the slaves to go at large and trade and hire themselves, See. that averment cannot avoid an obligation which, from other allegations in the plea, was given upon one entire valuable consideration. If the plaintiff, after receiving the obligation in consideration of the hire, licensed the slaves, in consequence thereof, to go at large and trade contrary to law, he has thereby subjected himself to the penalty of the law ; but by so doing it cannot so retrospect as to make void an obligation previously given by the defendant upon a valuable consideration. We are of opinion, therefore, the plea is insufficient to bar the plaintiff’s action, and that the issue joined thereon is immaterial.
The judgment must be reversed with costs, the cause remanded 'and a repleader awarded.